DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SANDER LEVINSON,
                              Appellant,

                                     v.

BERKSHIRE A CONDOMINIUM ASSOCIATION, INC., and JERE GAUL,
                       Appellees.

                               No. 4D18-1065

                          [December 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 17-
015657.

   Robert Land of The Curtis Center, Philadelphia, for appellant.

  Michael D. Bogen of Bogen Law Group, P.A., Coral Springs, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.